Citation Nr: 0816921	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-08 651	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the amount of $9,433.60, including the issue of 
the validity of the creation of the overpayment.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Committee on Waivers 
and Compromises (Committee) at a Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that denied the veteran's claim for waiver of recovery of an 
overpayment of $9,433.60 in VA disability compensation.  

In June 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The Board remanded the case in July for the scheduling of a 
hearing which was later cancelled.  The Board remanded the 
case in September 2005 for additional development.  The case 
was returned to the Board for appellate review.  


FINDING OF FACT

On May 7, 2008, and May 12, 2008, the Board was notified by 
the Department of Veterans Affairs (VA) Regional Office, in 
Nashville, Tennessee, that the appellant died in March 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


